Motion, insofar as it seeks leave to appeal from the Appellate Division order denying petitioner’s motion for reargument, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that part of the December 13, 1994 Appellate Division order that denied petitioner’s motion for poor person relief and assignment of counsel, dismissed upon the ground that that portion of the December 13, 1994 Appellate Division order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.